 In the Matter of THE KINSMAN TRANSIT COMPANY, EMPLOYERandSEAFARERSINTERNATIONAL UNION OF NORTH AMERICA, GREAT LAKESDISTRICT (AFL), PETITIONERCase No. 8-B-2660.-Decided October 08, 1947Leckie, McCreary, Schlitz d Hinslea,byMessrs. L. C. HinsleaandR. E. Mortimer,of Cleveland, Ohio, for the Employer.Messrs. Russell Smith, Paul Warren,andStanley Wares,ofDetroit,Mich., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleve-land, Ohio, on July 9, 1947, before John A. Hull, Jr., hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Kinsman Transit Company, a Delaware corporation, is en-gaged in the business of transporting cargoes of coal, grain, ores, andother materials on the Great Lakes between ports in the Dominion ofCanada and ports in various States of the United States. The Em-ployer operates five ships.During the year 1946, it hauled tonnagein excess of 100,000 tons, and valued in excess of $1,000,000.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED IThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.1National Maritime Union of America (CIO) was served with Noticeof nearing but didnot appear at thehearing.75 N. L. R. B., No. 16.150 THE KINSMANTRANSIT COMPANY151Lake Sailors' Union, herein called the Intervenor,2 is an unaffiliatedlabor organization, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitionerseeks aunit consisting of all unlicensed personnelon allboats owned and/or operated by the Employer. The Employer,although in general agreement with the Petitioner on the subject ofthe appropriate unit, contends that five employees, classified as stew-ards, are supervisors and should be excluded.The record discloses that each of the five stewards has general chargeof a galley crew on board one of the ships presently operated by theEmployer. It further appears that, as part of their duties, stewardshire, discharge, promote, demote and discipline, and assign work tothe employees under their supervision. In addition, they approveovertime charges presented by such employees.We find that stewardsare supervisors.Accordingly, we shall exclude them from the unit.We find that all unlicensed personnel on all boats owned and/oroperated by the Employer, excluding stewards and any other super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Kinsman Transit Com-pany, Cleveland, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-2Subsequent to the hearing herein,the Intervenor filed a motion with the Board allegingan interest in the representation of the employees herein involved,and requesting per-mission to intervene in this proceeding,and to have its name placed on the ballot in anyelection which may be duettedThe Intervenor was not served with Notice of Hearing,nor did it appear at the hearingCopies of the Intervenor'smotion to intervene wereserved upon both the Employer and the Petitioner, and no objections to the motion havebeen filedThe motion to intervene is hereby granted. 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDSeries 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire to be represented by Seafarers International Union of NorthAmerica, Great Lakes District (AFL), or by Lake Sailors' Union,8for the purposes of collective bargaining, or by neither.3Inclusion of the Intervenor's name on the ballot, and its participation in the election,although hereby directed,ismade contingent upon its compliance, before November 1,1947, with the provisions of Sections 9 (f), (g), and(h) of the Act.